J-S32009-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

DARIN W. HOFFMAN                               IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                         Appellant

                    v.

SUPERINTENDENT GERALD R. ROZUM,
STATE CORRECTIONAL INSTITUTE AT
SOMERSET, PENNSYLVANIA

                         Appellee                   No. 642 WDA 2013


                     Appeal from the Order March 7, 2013
              In the Court of Common Pleas of Somerset County
                     Civil Division at No(s): 516 Civil 2010


BEFORE: PANELLA, J., DONOHUE, J., and ALLEN, J.

MEMORANDUM BY PANELLA, J.:                          FILED AUGUST 5, 2014

      Appellant, Darin W. Hoffman, appeals from the order entered March 7,

2013, by the Honorable David C. Klementik, Court of Common Pleas of

Somerset County, that dismissed Hoffman’s Petition for Writ of Habeas

Corpus.    We conclude that Hoffman’s petition is subject to the Post

Conviction Relief Act (“PCRA”), that the petition is a second, untimely

petition and that Hoffman has not pled the existence of any time-bar

exceptions. As a result, the PCRA court did not have jurisdiction to entertain

the petition, and we therefore affirm.

      As we write this memorandum primarily for the parties, we shall set

forth only so much of the factual and procedural history as is necessary to

address the appeal. On October 26, 1998, a jury convicted Hoffman of first
J-S32009-14


degree murder and carrying a firearm without a license.        Thereafter, on

December 14, 1998, the trial court sentenced Hoffman to an aggregate term

of life imprisonment.

        This Court affirmed Hoffman’s judgment of sentence on September 28,

1999.     Hoffman then filed a petition for allowance of appeal, which the

Supreme Court of Pennsylvania denied by order dated June 1, 2000. Two

weeks later, Hoffman filed his first petition pursuant to the PCRA. The PCRA

court denied relief on Hoffman’s petition by order dated December 30, 2002,

and this Court affirmed on November 26, 2003.

        On March 7, 2013, Hoffman filed the instant petition for habeas corpus

relief, along with a petition for in forma pauperis relief.   The PCRA court

denied Hoffman in forma pauperis status, finding that the petition for habeas

corpus relief was frivolous.

        The scope of the PCRA’s eligibility requirements is to be construed

broadly in accordance with the legislature’s intent to provide a unitary

system for collateral relief. See Commonwealth v. Hackett, 598 Pa. 350,

363, 956 A.2d 978, 986 (2008), cert. denied 129 S.Ct. 2772, 174 L.Ed.2d

277 (2009).     As such, the PCRA subsumes state habeas corpus claims so

long as the PCRA provides a possible remedy for the claim. See id., 598 Pa.

at 362, 956 A.2d at 985-986.

        In the present case, Hoffman’s Petition for Writ of Habeas Corpus

requested the following relief:    “that a writ of habeas corpus be issued,


                                     -2-
J-S32009-14


directing the superintendent of the State Correctional Institute at Somerset

deliver the relator before the Court of Common Pleas of Somerset County,

and that the relator’s conviction be vacated and he be discharged from

custody.” Petition for Writ of Habeas Corpus, 3/7/13, at 4. A review of the

allegations in his filing indicates that he requests this relief because he

believes that trial counsel was ineffective for admitting, in his opening

statement at trial, that Hoffman killed his wife, Tammy Hoffman. This claim

is cognizable pursuant to the PCRA, and therefore the PCRA court properly

treated the filing as a PCRA petition.           See 42 Pa. Cons. Stat. Ann. §

9543(a)(2)(ii); Commonwealth v. Johnson, 868 A.2d 1278, 1281 (Pa.

Super. 2005).        Furthermore, Hoffman neither pleads nor argues any

exception to the time bar contained in the PCRA. Since the current petition

is patently untimely, the PCRA court had no jurisdiction to grant Hoffman’s

requested relief.1

       Order affirmed. Jurisdiction relinquished.



____________________________________________


1
   A PCRA petition must be filed within one year of the date that the
judgment of sentence becomes final.            See 42 PA.CONS.STAT.ANN. §
9545(b)(1). In the present case, Hoffman’s judgment of sentence became
final on Wednesday, August 30, 2000, 90 days after the expiration of time
for filing an application for writ of certiorari from the Supreme Court of
Pennsylvania’s June 1, 2000, order with the Supreme Court of the United
States. See 42 Pa.Cons.Stat.Ann. § 9545(b)(3); U.S. Supreme Court Rule
13 As such, Hoffman had until August 30, 2001, to file a timely PCRA
petition.



                                           -3-
J-S32009-14




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/5/2014




                          -4-